—In an action to recover damages for medical malpractice, etc., the defendants appeal from an order of the Supreme Court, Nassau County (Jonas, J.), dated June 20, 2002, which denied their motion for summary judgment dismissing the complaint as time-barred.
Ordered that the order is affirmed, with costs.
Under the continuous treatment doctrine, the statute of limitations for a medical malpractice action is tolled until after a patient’s last visit to a physician “when the course of treatment which includes the wrongful acts or omissions has run continuously and is related to the same original condition or complaint” (Borgia v City of New York, 12 NY2d 151, 155 [1962]; McDermott v Torre, 56 NY2d 399, 405 [1982]). Under the circumstances of this case, the defendants failed to make a prima facie showing that their course of treatment of the plaintiff ended more than 2V2 years before the commencement of this action (see CPLR 214-a; Alvarez v Prospect Hosp., 68 NY2d 320 [1986]). Accordingly, the Supreme Court properly denied the defendants’ motion for summary judgment dismissing the complaint. Altman, J.P., McGinity, Luciano and H. Miller, JJ., concur.